Exhibit 10.14
 
THIS PROMISSORY NOTE ("NOTE") HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT"). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED,
 
PROMISSORY NOTE
 
Principal Amount: $140,000
Dated as of February 4, 2014
New York, New York

 
Chart Acquisition Corp., a Delaware corporation and blank check company (the
"Maker"), promises to pay to the order of Cowen Overseas Investment LP or its
registered assigns or successors in interest (the "Payee"), or order, the
principal sum of One Hundred Forty Thousand Dollars ($140,000) (the "Principal
Amount") in lawful money of the United States of America, on the terms and
conditions described below. All payments on this Note shall be made by check or
wire transfer of immediately available funds or as otherwise determined by the
Maker to such account as the Payee may from time to time designate by written
notice in accordance with the provisions of this Note.
 
1.             Principal. This Note shall be payable on the date on which Maker
consummates an initial merger, capital stock exchange, asset acquisition, stock
purchase, reorganization or similar business combination, involving the Maker
and one or more businesses ("Business Combination") in accordance with the terms
of the prospectus relating to the Maker's initial public offering (the "IPO").
The principal balance may be prepaid at any time.
 
2.             Interest. No interest shall accrue on the unpaid principal
balance of this Note.
 
3.             Optional Conversion.
 
(a)          Upon consummation of the Business Combination and at the Payee's
option, at any time prior to payment in full of the principal balance of this
Note, the Payee may elect to convert all or any portion of the Note into that
number of warrants to purchase shares of common stock of the post-Business
Combination entity (the "New Warrants") equal to: (i) the portion of the
principal amount of the Note being converted pursuant to this Section 3, divided
by (ii) $0.75, rounded up to the nearest whole number. Each New Warrant shall
have the same terms and conditions as placement warrants issued simultaneously
with the Maker's IPO.
 
(b)         Upon any complete or partial conversion of the principal amount of
this Note (i) such principal amount shall be so converted and such converted
portion of this Note shall become fully paid and satisfied, (ii) the Payee shall
surrender and deliver this Note, duly endorsed, to Maker or such other address
which Maker shall designate against delivery of the New Warrants, (iii) Maker
shall promptly deliver a new duly executed Note to the Payee in the principal
amount that remains outstanding, if any, after any such conversion and (iv) in
exchange for all or any portion of the surrendered Note described in Section
3(a), Maker shall deliver to Payee the New Warrants, which shall bear such
legends as are required, in the opinion of counsel to Maker or by any other
agreement between Maker and the Payee and applicable state and federal
securities laws.


 
 

--------------------------------------------------------------------------------

 
 
(c)         The Maker shall pay any and all issue and other taxes that may be
payable with respect to any issue or delivery of the New Warrants upon
conversion of this Note pursuant hereto; provided, however, that the Payee shall
pay any transfer taxes resulting from any transfer requested by the Payee in
connection with any such conversion.
 
4.             Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney's fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.
 
5.             Events of Default. The following shall constitute an event of
default ("Event of Default"):
 
(a)         Failure to Make Required Payments. Failure by Maker to pay the
obligations due pursuant to this Note within five (5) business days of the date
specified above.
 
(b)         Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under any applicable bankruptcy, insolvency, reorganization, rehabilitation
or other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.
 
(c)         Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.
 
6.             Remedies.
 
(a)         Upon the occurrence of an Event of Default specified in Section 5(a)
hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable thereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.
 
(b)         Upon the occurrence of an Event of Default specified in Sections
5(b) and 5(c), the unpaid principal balance of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.
 
7.             Waivers. Maker waives presentment for payment, demand, notice of
dishonor, protest, and notice of protest with regard to the Note, all errors,
defects and imperfections in any proceedings instituted by Payee under the terms
of this Note, and all benefits that might accrue to Maker by virtue of any
present or future laws exempting any property, real or personal, or any part of
the proceeds arising from any sale of any such property, from attachment, levy
or sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.
 
 
2

--------------------------------------------------------------------------------

 
 
8.             Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker's liability hereunder.
 
9.             Notices. All notices, statements or other documents which are
required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party. Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.
 
10.           Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.
 
11.           Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
12.           Trust Waiver. Notwithstanding anything herein to the contrary, the
Payee hereby waives any and all right, title, interest or claim of any kind
("Claim") in or to any distribution of or from the trust account ("Trust
Account") established by the Maker in which the proceeds of the IPO (including
the deferred underwriters discounts and commissions) and the proceeds of the
sale of the units issued in a private placement that occurred prior to the
effectiveness of the IPO, as described in greater detail in the prospectus
relating to the IPO, and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the Trust Account for any reason
whatsoever.
 
13.           Amendment; Waiver. Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.
 
14.           Assignment. This Note may be assigned by the Payee.
 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.
 

 
CHART ACQUISITION CORP.
         
 
By:
/s/ Michael LaBarbera      
Name: Michael LaBarbera
      Title: Chief Financial Officer  

 
 
 
4

--------------------------------------------------------------------------------